Citation Nr: 0402912	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active service from October 23, 2000, to 
November 29, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On May 15, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.    


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and afforded him an appropriate VA medical examination, all 
in an effort to assist him in substantiating his claim.

2.  Clear and unmistakable evidence demonstrates that the 
veteran had an acquired psychiatric disorder prior to his 
active service which was not aggravated by such service.  

3.  The veteran's July 2001 PTSD questionnaire did not 
describe an in-service stressor.  

3.  Neither schizoaffective disorder nor PTSD is clinically 
shown to have had onset in service or to be the result of 
service.  

4.  The veteran's pre-existing acquired psychiatric disorder 
did not increase in severity during his 37 days of active 
duty.  



CONCLUSION OF LAW

Neither schizoaffective disorder nor PTSD was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1153, 
5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000
 
The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA provides, inter 
alia, that, upon receipt of a substantially complete 
application for benefits, VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) addressed the contents of the notice 
which is required by the VCAA and held that such notice must 
be provided to a claimant before the "initial unfavorable 
AOJ decision on a service-connection claim."  The Board 
notes that, in the instant case, prior to adjudicating the 
veteran's claim, the RO sent the veteran several VCAA notice 
letters in April 2001, May 2001, and July 2001, all of which 
notices were provided prior to the January 2002 adjudication 
of the veteran's claim.  The VCAA notice letters complied 
with the notice requirements of the VCAA and, therefore, 
there was no prejudice to the veteran by the RO's 
adjudication of his claim and there will be no prejudice to 
him by the Board's deciding his claim on appeal at this time.  
See Pelegrini, supra.    
 
The VCAA also provides that provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. § 5103A 
(West 2002).  The RO fulfilled VA's duty to assist the 
veteran in obtaining and fully developing all of the evidence 
relevant to his claims.  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including both VA 
and non-VA medical records.    

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Service Connection, Presumption of Soundness  and 
Presumption of Aggravation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1110 (West 2003); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2003).  [Emphasis supplied.]  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, given the plain meaning of 38 U.S.C. 1153 and the 
purposes of veterans disability laws, temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In the veteran's case, it is not in dispute that he was 
diagnosed with and treated for an acquired psychiatric 
disorder prior to his enlistment in the United States Navy in 
October 2000 at age 33 years.  At the hearing in May 2003, 
the veteran admitted to having been treated by mental health 
professionals prior to service, a fact which he did not 
disclose on his report of medical history in October 1999.  
The Board finds that clear and unmistakable evidence 
demonstrates that an acquired psychiatric disorder existed 
prior to the veteran's entrance on active duty.  As explained 
below, clear and unmistakable evidence also demonstrates that 
the pre-existing acquired psychiatric disorder was not 
aggravated during the veteran's 37 days of active service.  
Therefore, the presumption that the veteran was in sound 
psychiatric condition at service entrance has been rebutted.  
See 38 U.S.C.A. § 1111 (West 2002).

Furthermore, the presumption of aggravation does not apply in 
this case because there was no increase in the severity of 
the veteran's underlying acquired psychiatric disorder during 
his brief period of active duty within the meaning of 
38 C.F.R. § 3.306(a) as interpreted by the Court in Hunt.  
Service medical records show that on November 16 and 17, 
2000, after approximately 4 weeks of active duty, the veteran 
was examined in conjunction with an administrative 
separation.  At that time, he admitted to a history of 
depression since he was 9 years of age, a diagnosis of 
depression when he was 17 years of age, and a 16-year history 
of taking psychoactive medications.  It was noted that the 
veteran had stopped taking his medication for depression just 
prior to his entrance upon active duty the previous month.  
The examiner found that the veteran had symptoms compatible 
with PTSD and that his PTSD had pre-existed service and was 
"secondary" to childhood trauma.  The veteran indicated to 
the examining physician that: at age 9 years, he found the 
murdered bodies of his mother and brother; he was a victim of 
sexual abuse from age 9 years to age 17 years; and he had a 
history of drug and alcohol abuse prior to service.  The 
veteran did not describe any stressful events in service, and 
the examiner did not find any aggravation of his pre-existing 
acquired psychiatric disorder.  

Records of the Cook County, Illinois, health department dated 
in 1995 and 1998 noted that the veteran had a history of PTSD 
related to experiences in childhood.  

At a VA psychiatric examination in October 2001, the examiner 
reviewed the pertinent medical records in the veteran's 
claims file.  The diagnosis at that time was schizoaffective 
disorder.  The examiner reported that the criteria for a 
current diagnosis of PTSD were not met.  The examiner stated 
an opinion that, given the veteran's short period of military 
service, it was not likely that his pre-existing acquired 
psychiatric disorder was worsened or aggravated by service.    

In summary, all of the competent medical evidence of record 
demonstrates that the veteran has an acquired psychiatric 
disorder which pre-existed his brief period of service in the 
Navy and which was not aggravated by such service.  In a July 
2001 PTSD questionnaire, the veteran did not describe any in-
service PTSD stressor.  However, in his substantive appeal, 
he stated that his pre-existing PTSD was aggravated by 
"walking pneumonia" during boot camp.  The veteran's 
statement in that regard is lacking in probative value, 
because, as a layman, he is not qualified to offer an opinion 
on questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Despite having been provided ample opportunity to do so, the 
veteran has not submitted any medical evidence or medical 
opinion tending to show that his pre-existing acquired 
psychiatric disorder was aggravated in service or that 
another psychiatric disorder was incurred in service.  There 
is thus no competent medical evidence in support of his 
service connection claim.  The Board must conclude that the 
preponderance of the credible evidence of record is against 
the claim for service connection for a schizoaffective 
disorder, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§  1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for schizoaffective disorder, claimed as 
PTSD, is denied.  



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



